The opinion of the court was delivered by
Lowrie, C. J.
The counsel for the defendants below very properly concede that these causes were rightly decided, if the joint and several bond of $50,000, given by "the defendants and others, is a valid legal obligation; and it seems to us clear that it is. Having a positive law to give it validity, we look not for a consideration to support it. Everything in it points to the act for the erection of the county buildings for its origin. It is a subscription for the purposes of the act. Its form is of no consequence, for the act prescribes no form, and its substantial effect is quite apparent and appropriate. Evidently the principal subscription was suspected to be inadequate,'and the bond was given to cover any deficiency that might arise. It is a subscription within the meaning of the act, given and received as such, and used to influence the votes of the people; and the obligors are severally liable on it. They have arranged their respective shares, and given their notes, and are in law bound to pay them. Let the judgment in each case be affirmed, and the records remitted.